Title: To Thomas Jefferson from Edward Preble, 30 July 1805
From: Preble, Edward
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Portland July 30th. 1805
                  
                   I am honoured with your much esteemed and highly valued letter of the 6th Inst. and feel all that gratitude can inspire, for the obliging expressions it contains. Your present, of, (an additional specimen of the Mechanical and Inventive genius of our Country,) the Polygraph, I shall receive with pleasure and Entreat you, to accept my warmest thanks for the distinguished honor you have done me, by this proof of your desire to administer to my Convenience, in so considerable a part of my duty as the Correspondence I am necessarily obliged to attend to. This present coming from the Chief Magistrate of our Nation, whom I Esteem and Venerate, will render it invaluable to me. I beg leave to assure you of my ardent wishes, that Heaven may preserve your health, and long continue your valuable life, an honour to our Country, and to hum[an n]ature. 
                  With the highest respect, and attachme[nt,] I have the honr. to subscribe myself, Your Obedient & very humble. Servt.
                  
                     Edward Preble 
                     
                  
               